 


109 HR 6324 IH: To provide a new effective date for the applicability of certain provisions of law to Public Law 105–331.
U.S. House of Representatives
2006-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
109th CONGRESS 2d Session 
H. R. 6324 
IN THE HOUSE OF REPRESENTATIVES 
 
November 14, 2006 
Mr. Pallone introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To provide a new effective date for the applicability of certain provisions of law to Public Law 105–331. 
 
 
 That, notwithstanding subparagraph (B) of section 5134(f)(1) of title 31, United States Code, the entity described in section 7(b)(7) of Public Law 105–331 shall have until June 30, 2007, to satisfy the requirement of subparagraph (A)(ii) of such section 5134(f)(1). 
 
